         Case 2:16-cv-00287-cr Document 308 Filed 08/28/20 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF VERMONT                      2121 AUG 28 ,.H 3: 37
  GARRET SITTS, et al.,                                                              CLERti
                                                                             BY    j:::/1
          Plaintiffs,                                                             DEPUTY CLEHK

  v.
                                                         Civil Action No. 2:16-cv-00287-cr

  DAIRY FARMERS OF AMERICA, INC. and
  DAIRY MARKETING SERVICES, LLC,

          Defendants.


         MOTION FOR ADMISSION PRO HAC VICE OF DAVID L. JOHNSON

       NOW COME Defendants Dairy Farmers of America, Inc. and Dairy Marketing Services,

LLC ("Defendants"), by and through local counsel, Sheehey Furlong & Behm P .C., and

respectfully move pursuant to Local Rule 83 .1 (b )(2) for the admission pro hac vice of David L.

Johnson of Latham & Watkins LLP, with an office in Washington, D.C., as counsel in the above-

captioned matter on behalf of Defendants. Mr. Johnson is, and will remain, associated with the

firm ofSheehey Furlong & Behm, P.C., and specifically, Ian P. Carleton, who is a member in good

standing of the bar of this Court. An affidavit in compliance with Local Rule 83 .1 (b)(2)(B) is

attached in support of this Motion, as well as a Certificate of Good Standing for Mr. Johnson from

the District of Columbia Court of Appeals.

       WHEREFORE, it is respectfully requested that this Court grant the admission pro hac vice

of David L. Johnson in connection with the above-captioned litigation.
         Case 2:16-cv-00287-cr Document 308 Filed 08/28/20 Page 2 of 3




Dated: August 28, 2020                     Respectfully submitted,



                                           Jm,~o~•Es~.-
                                           SHEEHY FURLONG & BEHM P .C.
                                                                          1~
                                           30 Main Street, 6th Floor
                                           P.O. Box66
                                           Burlington, VT 05402-0066
                                           (802) 864-9891
                                           icarleton@sheeheyyt.com

                                           Attorney for Defendants Dairy Farmers of
                                           America, Inc. and Dairy Marketing Services,
                                           LLC




                                       2
          Case 2:16-cv-00287-cr Document 308 Filed 08/28/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

        I hereby certify that on August 28, 2020 I electronically filed with the Clerk of Court the
foregoing document using the CM/ECF system and via email. The CM/ECF system will provide
service of such filing via Notice of Electronic Filing (NEF) to the following NEF parties:

       Joel G. Beckman, Esq.(ibeckman@nbparis.com)
       Gary L. Franklin, Esq.(gfranklin@primmer.com)
       William C. Nystrom, Esq.(wnystrom@nbparis.com)
       Elizabeth A. Reidy, Esq. ( ereidy@nbparis.com)
       Dana A. Zakarian, Esq.(dzakarian@nbparis.com)
       Jason M. Turner, Esq. (iason.tumer4@usdoj.gov)
       Shapleigh Smith, Jr., Esq. (ssmith@dinse.com)
       Marvin Beshore, Esq. (mbeshore@johnsonduffie.com)

Dated: August 28, 2020


                                                     Ian ~ t o n               7
                                                     SHEEHY FURLONG & BEHM P .C.
                                                     30 Main Street, 6th Floor
                                                     P.O. Box 66
                                                     Burlington, VT 05402-0066
                                                     (802) 864-9891
                                                     icarleton@sheeheyyt.com

                                                     Attorney for Defendants Dairy Farmers of
                                                     America, Inc. and Dairy Marketing Services,
                                                     LLC




                                                 3
